Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
Applicant’s arguments, see Remarks, pages 6-8, filed September 9, 2021, with respect to claims 1, 5, 9 have been fully considered and are persuasive.  The rejection of claims 1, 5, 9 has been withdrawn. 


Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            






     With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20040190057 to Takahashi discloses an information processing apparatus comprising (paragraph 84-86; image forming system):
      a memory that stores each of a plurality of documents (paragraph 91; file archiving manager stores print data (document)); and
      a processor configured to (paragraph 89, 93-94; CPU implements managers including process control manager)
      receive, from a first step of outputting a first document and a second step of inputting a second document which has content common to the first document, first instructions as to whether or not to permit first processing of inputting a document, which is output from the first step, to the second step (paragraph 90-91, 94, 108, 111, 125-126, 136-137, 285, 295, 341-346; receiving of acceptable job in s225 (First instruction) from the order manager that manages print ordering (first step) for outputting accepted first document and receiving of first instruction that requests to output  proof in s421 (request for proofing) in the proof manager that manages proofing step (second step) of inputting second document for proofing; paragraph 285; when document (job) is accepted in order manager in step s225 and there is request to proof the document (job) in step s421, the output of the accepted job by the order manager can be permitted to be an input to the proofing manager (first processing) if there is proof request instruction in s421; if a job is accepted but the job does not have request for proofing then there is NO permission to output the accepted document that is output as accepted by the order manager (first document) has content common to document input as the document that is used in the proofing step (second document) since proofing is performed on accepted print job (document)), and
perform the first processing in a case where both the received first instructions permit the first processing (paragraph 90-91, 94, 108, 111, 125-126, 136-137, 285, 295, 341-346; when receiving first instruction of document (job) being accepted in order manager in step s225 and receiving first instruction of request to proof the document (job) in step s421 being “YES” (both first instruction permitting), the output of the job accepted by the order manager can be permitted to be an input to the proofing process (first processing) if there is proof request instruction in s421; if a job is accepted but the job does not have request for proofing then there is NO permission to output the accepted job to the proofing step).
Takahashi discloses a manager (user) who manages a first step of outputting a first document (paragraph 363; operator associated with order manager 112) and a manager who manages a second step of inputting a second document (paragraph 139; worker associated with proof manager for confirmation).


       US Patent Application Publication Pub. No. US 20190052840 to Taylor discloses the receiving of first instructions from a manager who manages a first step of outputting a first document and a manager who manages a second step of inputting a second document (paragraph 64-65; managers/users assigned tasks in workflow (manager who selection of each notification (First instructions) of accepting the task by using accept button 420 for a task assigned to each first and second user (see Fig. 4a); paragraph 53, 62, 65, 86; tasks (first and second steps) involve outputting first document (uploading) and inputting second document to a second user by assigning first task to second user if first user rejects first task).


           JP 2012164207 to Kawakami discloses second document being stored later than the first document among the plurality of documents (see Abstract; paragraph 5, 13, 19-23, 25-26; a first workflow can perform scan and BOX process to store a scanned first document; second workflow can perform reading document (s805) from the BOX (memory 13) and storing it as second document in RAM2; therefore second document is stored after first document is stored).


         T. C. Chieu, T. Nguyen and K. Roy, "Document access in a multi-party information management system," 2008 IEEE International Conference on Service Operations and Logistics, and Informatics, 2008, pp. 806-811, doi: 10.1109/SOLI.2008.4686509. (Year: 2008) discloses using counters to determine which party of workflow steps can access documents (see page 807-808).




       With regards to independent claim 9, see above Statement on Reasons for Allowance for claim 1 since claim 9 discloses limitations similar to claim 1. 


         In addition to the teachings of the claims 1 and 9 as a whole, the closest prior art of record failed to teach or suggest, 
        “inspect a document database in the memory, and determine whether or not a set of a first document and a second document which has content common to the first document and is stored later than the first document among the plurality of documents, is specified, 
         specify a first step of outputting the first document and a second step of inputting the second document in a case of determining that the set of the first document and the second document is specified, 
          receive, from a manager who manages the first step of outputting the first document and a manager who manages the second step of inputting the second document, first instructions as to whether or not to permit first processing of inputting a document, which is output from the first step, to the second step, and 
perform the first processing in a case where both the received first instructions permit the first processing”

          Therefore, claims 2-8 are allowable for depending on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

      T. C. Chieu, T. Nguyen and K. Roy, "Document access in a multi-party information management system," 2008 IEEE International Conference on Service Operations and Logistics, and Informatics, 2008, pp. 806-811, doi: 10.1109/SOLI.2008.4686509. (Year: 2008) discloses using counters to determine which party of workflow steps can access documents (see page 807-808).






Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

12/08/2021